Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 24, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  144642 & (19)(20)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144642
                                                                     COA: 306169
                                                                     Kent CC: 07-009880-FC
  MARQUIS TERRELL TAYLOR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and for appointment of counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 24, 2012                  _________________________________________
         s0917                                                                  Clerk